Title: To George Washington from John Singer Dexter, 1 October 1782
From: Dexter, John Singer
To: Washington, George


                  
                     Sir,
                     Light-Infantry Camp October 1st 1782.
                  
                  In the afternoon of the 22nd of September last, with two companies of Light Infantry of my battalion, I relieved Major Ashley with a like number of companies of his at Dobbs’s Ferry.
                  On the 24th I received Your Excellency’s instructions of that date for my particular government relative to the Commissioners who sat at Orange-Town.
                  On the 25th three flag-vessels, having on board the british Commissioners, their suite, and the Commissaries of land and naval prisoners, with their baggage, came up the river and anchored off the slote; near which the Commissioners &c. landed (agreeably to Your Excellency’s directions) the same afternoon—A subaltern officer and a guard was previously (on their passing Dobbs’s Ferry) detached by me on board the vessels: The additional company, mentioned in your Excellency’s letter, arrived late in the night of the same day, and early on the morning of the 26th (in pursuance of the orders of Major General Heath of the evening before, directed to me) marched to Tappan as a guard to the Commissioners.
                  On the 26th I inclosed to Colonel Cobb two passports granted by Brigadier General Hazen at Lancaster; One to Doctor Shield (a surgeon or mate in the british hospital) his wife and two servants, and the other to Mrs De Beck (wife to an officer who is prisoner at Lancaster) to go into New–York, and requested Your Excellency’s directions respecting them—The Passports were returned to me the same day under cover from Col. Tilghman, and I was informed by him that the persons mentioned in them must continue in the neighborhood of the post until the Secretary at War could be heard from—This I immediately made known to Doctor Shield, who then (for the first time) informed me he had been a very considerable time exchanged, a certificate of which he could produce from Col. Skinner Commissary of Prisoners.
                  Notwithstanding the orders for my government at that post would have tolerated my sending him (being possessed of such a certificate) into New–York, yet inasmuch as he had been refused on my first application, and I was ignorant of what particular reasons might induce it, on the 27th, from his extreme impatience and reiterated importunities, I wrote to Colonel Tilghman, mentioning the exchange & begging instructions; to which, Your Excellency being on the lines, no answer was received—The Doctor has since obtained the certificate & himself and the others mentioned in the passports are still in the vicinity of Dobbs’s.
                  On the 28th the Commissioners &c. embarked & having landed the officer and guard detached by me on board the vessels repassed my post, by whom I sent the letters mentioned in the inclosed receipt,  The additional company rejoined me on the same day.
                  The inclosed return enumerates the stores &c. at the post, on the particular examination of which, I found two blank cartridges & one strap shot deficient of the return—Instead also of 2/3 of a barrel of Pork there is only half a barrel & that unfit for use.
                  During my tour seven men of the Light Company of the Rhode-Island Regiment deserted.
                  No flag was granted by me.
                  Major Oliver with three Companies of his Battalion relieved me on the 30th.  I am Your Excellency’s most Obedient Servant
                  
                     Jno. S. Dexter Major
                     Comg 2nd Battn 1st Regt Light Infy
                     
                  
               